                      Case 3:19-cv-02262-WHO Document 2 Filed 04/25/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                  Northern District of California

                                                                )
FACEBOOK, INC., a Delaware corporation and                      )
INSTAGRAM, LLC, a Delaware limited liability                    )
company,                                                        )
                            Plaintiff(s)                        )
                                                                )
                                v.                                      Civil Action No.   3:19-cv-02262
                                                                )
AREND NOLLEN, LEON HEDGES, DAVID                                )
PASANEN, and SOCIAL MEDIA SERIES                                )
LIMITED,                                                        )
                                                                )
                           Defendant(s)                         )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
      Arend Nollen, 29 Pinehaven Road, Pinehaven, Upper Hutt, 5019, New Zealand
      Leon Hedges, 8d Waldie Grove, Avalon, Lower Hutt, 5011, New Zealand
      David Pasanen, 43 Riverside Drive, Waiwhetu, Lower Hutt, 5010, New Zealand
      Social Media Series Limited, 9 McCarthy Grove, Clouston Park, Upper Hutt, 5018, New Zealand


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
         Ann Marie Mortimer
         Jason J. Kim
         HUNTON ANDREWS KURTH LLP
         550 South Hope Street, Suite 2000
         Los Angeles, California 90071-2627

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:
                                                                                     Signature of Clerk or Deputy Clerk
                       Case 3:19-cv-02262-WHO Document 2 Filed 04/25/19 Page 2 of 2




AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.          3:19-cv-02262

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

                I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

                I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

                I served the summons on (name of individual)                                                                 , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

                I returned the summons unexecuted because                                                                       ; or

                Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $                     .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
